Citation Nr: 1538354	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  10-39 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for chronic myelogenous leukemia.


REPRESENTATION

Veteran is represented by:  Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The issue of entitlement to service connection for chronic myelogenous leukemia is addressed in the remand portion of the decision below.


FINDINGS OF FACT

1.  The Veteran's original claim of entitlement to service connection for leukemia was denied in an April 2007 rating decision.  Although the Veteran was provided notice of the rating decision and notice of his appellate rights, he did not perfect an appeal. 

2.  Evidence received since the April 2007 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for leukemia and raises a reasonable possibility of substantiating that claim.  


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to service connection for leukemia is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2014).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2006, the Veteran filed a claim of entitlement to service connection for leukemia, due to herbicide exposure, which was denied in an April 2007 rating decision.  Although the Veteran was provided notice of the decision and notice of his appellate rights, he did not perfect an appeal.  See 38 C.F.R. § 3.156(b).  Consequently, the November 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.104, 20.302, 20.1103 (2014).  

In April 2009, the Veteran submitted a claim to reopen the issue of entitlement to service connection for leukemia.  In a July 2011 rating decision, the RO denied reopening the Veteran's service connection claim.  The Board must decide that new and material evidence has been presented before addressing the merits of the Veteran's claim.  See Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence means evidence not previously submitted to agency decision makers.  38 U.S.C.A. § 5108.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).   New and material evidence can be neither cumulative no redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

At the time of the April 2007 rating decision, the substantive evidence of record consisted of the Veteran's service treatment records.  The RO denied the Veteran's service connection claim because the record showed neither a current diagnosis of leukemia, nor evidence linking a current diagnosis to service.  

Since the April 2007 rating decision, the Veteran provided private treatment records, an April 2009 private etiological opinion, and testimony during a June 2015 hearing before the Board.  A review of the Veteran's private treatment records reveals a current diagnosis of chronic myelogenous leukemia.  Furthermore, the Veteran's private oncologist opined that the Veteran's leukemia "is as likely as not related to his military service while in Vietnam due to exposure to Agent Orange (Herbicide dioxin)."  The Board finds that the evidence is new, as it has not previously been submitted to VA for consideration.  With respect to whether this evidence is material, the Board notes that the previous denial of the Veteran's service connection claim was based on the lack of a diagnosis of leukemia and the lack of evidence establishing a link between the Veteran's leukemia and service.  As the new evidence pertains to both of those elements, the Board finds that the evidence submitted since the April 2007 rating decision is material.  Consequently, the Veteran has submitted both new and material evidence since the April 2007 rating decision, and therefore, the claim of entitlement to service connection for leukemia is reopened.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for leukemia is reopened, and to that extent only, the appeal is granted.


REMAND

The Veteran seeks service connection for chronic myelogenous leukemia, which he contends was caused by exposure to Agent Orange while serving in Vietnam.  

Service personnel records confirm that the Veteran served in the Republic of Vietnam from August 1970 to October 1971, and therefore, herbicide exposure is conceded.  See 38 U.S.C.A. § 1116(f) (West 2014).  Although chronic myelogenous leukemia is not among the diseases presumptively associated with herbicide exposure, service connection may still be established on a non-presumptive direct basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also 38 C.F.R. §§ 3.307(a), 3.309(e) (2014).

In April 2009, the Veteran submitted the following opinion from his private oncologist, T. F., M.D.:

This letter is to inform you that [the Veteran] was diagnosed with chronic myelogenous leukemia in July 2006 and has since then been a patient of mine to date.

. . .

It is my professional medical opinion, the medical condition of this Veteran of Vietnam service is as likely as not related to his military service while in Vietnam due to exposure to Agent Orange (Herbicide Dioxin).

The April 2009 opinion of Dr. F. is not sufficient to establish service connection because it is not supported by a rationale.  See Stefl v. Nicholson, 21Vet. App. 120, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board finds that a remand is necessary in order to afford the Veteran an opportunity to supplement the April 2009 opinion of his private oncologist.  

Additionally, the record shows that VA has not obtained a medical opinion with respect to direct service connection.  Generally, VA had a duty to obtain a medical opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(I); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The evidence of record shows that the Veteran served in the Republic of Vietnam during the Vietnam Era, and therefore, is presumed to have been exposed to herbicides during service.  See 38 U.S.C.A. § 1116(f).  The record also contains a current diagnosis of chronic myelogenous leukemia, which the Veteran's private oncologist opined is at least as likely as not related to the Veteran's herbicide exposure.  Because the opinion of the Veteran's private oncologist does not contain a rationale, there is insufficient medical evidence on file to make a decision on the Veteran's claim.  Therefore, if the Veteran's private oncologist is unable to provide a sufficient rationale to support the April 2009 opinion, then the RO must obtain a medical opinion addressing the etiology of the Veteran's chronic myelogenous leukemia. 

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to request a supplemental opinion from his private oncologist, Dr. F.  The Veteran should be advised that in order to support a grant of service connection, Dr. F. must articulate the underlying reasons and bases for all opinions expressed.   

2.  If, and only if, Dr. F. is unable to provide a sufficient rationale to support the April 2009 opinion, the RO must obtain an opinion addressing the etiology of the Veteran's chronic myelogenous leukemia.  The Veteran's claims file and all electronic records must be made available to an appropriate examiner, and the examiner must indicate that these records have been reviewed.  After reviewing the evidence of record, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's chronic myelogenous leukemia was caused by exposure to herbicides, including Agent Orange.  

The examiner must provide a complete rationale for all opinions expressed.  In doing so, the examiner may not rely solely on the fact that chronic myelogenous leukemia is not presumptively associated with exposure to Agent Orange.  

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for chronic myelogenous leukemia must be re-adjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


